Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 4, 6, 15, and 20 are cancelled. 
New claims 21-24 have been added.
Independent claims 1, 11, and 19 have been amended.
Claims 1-3, 5, 7-14, 16-19, and 21-24 currently pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 




Response to Arguments/Remarks
Applicant amendments of claims 11-14, 16-19, 21-24 over the prior arts Dua, and Ren and Rogers further render said claims allowable, which remarks/arguments of pages 14-19 corresponding to the prior arts prior arts Dua, and Ren and Rogers are currently moot based on their allowability. Furthermore, the arguments versus the added new limitations of claim 1 citing “wherein the first photograph is categorized into the work category based on identification of a particular virtual private network to which the device is connected at the time the first photograph is generated” are also moot in regards to the new rejection of Dua in view of Frost, and further in view of Rogers. Remarks/arguments pertaining to claim 2 of pages 12-14  are found persuasive. Please refer to the below rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Dua et al (US 2017/0185670, previously cited), in view of Frost et al (JP 2019091480, A1), and further in view of Rogers et al. (US 2017/0075924, previously cited).

    Regarding claim 1, Dua teaches a device (the device of at least Fig. 2 and 6B comprising an image assistant and further in para. 0033 at least one processor and camera configured to organize and categorizing camera captured images wherein further in para. 0058-0060 employing image analysis of objects in the images, and detected location, altitude and longitude data of image data to classify at least as at home category or work category photos) comprising: 
at least one processor (the device of at least Fig. 2 and 6B and para. 0033 comprising an image assistant and at least said one processor);
a display accessible to the at least one processor (the display 241 of at least Fig. 2 and para 0048); 
a camera accessible to the at least one processor (camera of at least para. 0033 and/or  capturing device 115a); 
and storage accessible to the at least one processor (the storage of at least Fig. 2 and para. 0033) and comprising instructions executable by the at least one processor to: 
actuate the camera to generate a first photograph (actuating at least capturing device 115a to capture and generate at least a first photograph in para. 0036);
categorize the first photograph into one of a work category and a personal category (categorizing images in at para. 0056-0060 include at least performing image recognition and identifying at least image objects in the images, and categorizing further in para. 0085 and 0059-0060 photographs into one of a work category and non-work category or at home photos comprising said personal category);
based on the first photograph being categorized into the work category, present the first photograph on the display (based on detected query and categorized category of the images of at least para. 0085, presenting on a display further based in a case said first photograph being categorized into the work category, present the first photograph on the display); and 
based on the first photograph being categorized into the personal category, present the first photograph on the display (based on detected query and categorized category of the images of at least para. 0085, presenting on a display further based in a case said first photograph being categorized as personal category, present said first photograph on the display).
     However, Dua is silent regarding wherein based on said first photograph being categorized into the work category, present said first photograph on the display specifically while the device is disposed at a first location, the first location associated with the work category; and 
based on said first photograph being categorized into the personal category, present said first photograph on the display specifically while the device is disposed at a second location, the second location associated with the personal category; wherein the first photograph is categorized into the work category based on identification of a particular virtual private network to which the device is connected at the time the first photograph is generated.
    Frost teaches a mobile device at step 701 “mobile device may register with the device manager to have a record of the mobile device whose enterprise is registered with the image analysis or management service. In some configurations, the mobile device connects (eg, via a wireless link or VPN) to a corporate resource or service” to access applications and images, said images maybe categorized further by an “image manager may employ various image analysis and classification techniques that identify the presence in the image of an element that may be considered confidential or proprietary enterprise information” as work images or non-work images such as further in step 707 based on at least VPN transmission connection or identification information network to which the device is connected at the time images are presented or generated, step 707 citing “In a manner similar to that of the image manager) it may be determined whether the selected image is a work product image….. a message indicating whether the selected image is a work product image is transmitted from the one or more remote computing devices to the mobile device ( For example, via a VPN connection)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dua in view of Frost to include wherein said  first photograph is categorized into the work category based on identification of a particular virtual private network to which the device is connected at the time the first photograph is generated, as discussed above, as Dua in view of Frost are in the same field of endeavor of processing received or generated images by an image analysis and classification to categorize a type of images as either work image category or a non-work image category, Frost further complements Dua in the sense images classification and categorizing further ascertains whether they are connected to a VPN at the time said images are generated or presented, said images based on their identified detected feature elements or categorization are either prevented from being display when detecting the device is actively connected to the VPN implying in a case images presentations or browsing are during office hours as said device connected to the VPN may obviously be disposed at a plurality of locations such as a work location, personal home location, or other than work location according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
      However, Dua in view of Frost are silent regarding specifically based on said first photograph being categorized into said work category, present said first photograph on the display specifically while the device is disposed at a first location, the first location associated with the work category; and 
based on said first photograph being categorized into the personal category, present said first photograph on the display specifically while the device is disposed at a second location, the second location associated with the personal category.
     Rogers teaches a case in para 0083-0084 and Fig. 9 based on disposed and located position of device if detected at work location, to display photograph for that category on the display specifically while the device is disposed at a first location, the first location associated with the work category and if located at a second position other than work or in personal setting, display based on said first photograph being categorized into the personal category, said first photograph on the display specifically while the device is disposed at a second location, the second location associated with the personal category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dua in view of Frost, and further in view of Rogers to include wherein based on said first photograph being categorized into the personal category, present said first photograph on the display specifically while the device is disposed at a second location, the second location associated with the personal category, as discussed above, as Dua in view of Frost, as further in view of Rogers are in the same field of endeavor of receiving image contents and uses a recognition function to categorize said content into categories based on at least a mapping floorplan, location, time and date, work category, personal category and the like where said photo or content maybe displayed according to their assigned category, Rogers further complements Dua in view of Frost in the sense where said photo category fall in certain categories locations or that of personal category and a non-personal category or work category, photo at a specific category is only presented when the device is detected or disposed in that category, whereby photographs being categorized into the personal category are on the display specifically while the device is disposed at a second location categorized as personal or other than work which location obviously  associated with the personal category, which further prevent personal photo not shown in an area other than a personal area, where the launching of the photo viewer or photo sharing application command to present photographs at the device, are executed specifically while said device is disposed at a specific location, said command itself obviously may not specify specifically that said photographs of only a specific category are to be presented, as said media or photos presentation categories are further simply based on the currently detected disposed or situated geotags locations, which may further prevent photos of other categorized other than pertaining to the specific currently detected geotags location or said device disposed location from being displayed, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


    Regarding claim 3 (according to claim 1), Dua further teaches wherein the first and second locations are both associated with the same geographic location defined by city or town (Dua further teaches in para. 0056-0057, 0059 and 0085 the categorizing of said locations including one work area, personal area or non-work as at least said first and second locations as both may obviously be associated in the art with said same geographic location defined by city or town).

    Regarding claim 5 (according to claim 1), Dua further teaches wherein the first photograph is categorized into the work category based on identification of at least one object shown in the first photograph as being a predetermined object type associated with the work category (the system further uses at least objects identity in at least para. 0056 to identify and categorize an entity based on further para. 0059-0060 and 0085 into said work category based on identification of at least one object shown in the first photograph as being a predetermined object type associated with the work category).

    Regarding claim 7 (according to claim 1), Dua further teaches wherein the first photograph is categorized into the work category based on identification of a keyword as being spoken within a threshold time of generation of the first photograph (the user of further para. 0085 uttered to “show me pictures from work” from said implied work category based on identification of said uttered keyword as being spoken within understoodly a threshold time of generation of the first photograph which obviously maybe a week or few days later of said generation).

Claims 8 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Dua in view of Frost, and further in view of Rogers, and further in view of Tan et al. (US 2018/0095960, A1).

    Regarding claim 8 (according to claim 1), Dua in view of Frost, and further in view of Rogers are silent further teaches wherein the photograph is categorized into the work category based a current time of day at which the first photograph is generated being during business hours.
   Tan teaches in Figs. 4 identified a photograph type and a location type as work category or not work category and further in Fig. 4B and para. 0067 ascertaining whether photographs taken during office hours and a work location based a current time of day at which the first photograph is generated being during business hours.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dua in view of Frost, and further in view of Rogers, and further in view of Tan to include wherein said photograph is categorized into the work category based a current time of day at which the first photograph is generated being during business hours, as discussed above, as Dua in view of Frost, as further in view of Rogers, and further in view of Tan are in the same field of endeavor of receiving image contents and uses a recognition function to categorize said content into different categories based on at least a location, time and date, work category or personal category and the like where said photo or content maybe displayed according to their assigned category, Tan further complements Dua in view of Frost, and further in view of Rogers in the sense the system further detects a current time of day at which the first photograph is generated being in a case during business hours for further categorizing said photograph which essentially would determine how and when to present at a predetermined time said photograph, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim Standings
Claims 2, and 9-10 objected as pertained to the prior arts of record to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-14, 16-19, 21-24 are allowed over the prior arts based on at least the received amendments.
2. (original) The device of Claim 1, wherein the first photograph is generated at a third location that is a first room inside a personal residence, the first room being associated with the work category but other rooms inside the personal residence not being associated with the work category, and wherein the instructions are executable to: categorize the first photograph into the work category based on the first photograph being generated at the third location; and present the first photograph on the display while the device is disposed at the first location, the first location being associated with a commercial building.
9. (original) The device of Claim 1, wherein the instructions are executable to: based on the first photograph being categorized into the work category and responsive to a command to present photographs at the device, present the first photograph on the display while the device is disposed at the first location, the command itself not specifying that photographs of only a specific category are to be presented.  
10. (currently amended) The device of Claim 1, wherein the instructions are executable to: based on the first photograph being categorized into the work category and responsive to launch of a photo viewing application subsequent to the first photograph being categorized, present the first photograph on the display while the device is disposed at the first location without receiving additional input beyond launching the photo viewing application to present photographs in the work category specifically.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        08/02/2022